Citation Nr: 9935808	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
(major) wrist fracture, currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1954 to 
March 1957. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that assigned an increased (30 
percent) rating for residuals of a left wrist fracture.  The 
veteran has appealed to the Board for favorable resolution.

In July 1999, at a hearing before the undersigned member of 
the Board, the veteran raised the issue of service connection 
for left arm, left shoulder, left side, and head conditions.  
His representative noted service connection for these 
conditions had previously been denied by the RO but that 
evidence had recently been submitted that might warrant 
reopening the claims.  In a written presentation dated in 
July 1999, the veteran's representative also requested 
consideration of secondary service connection for right arm 
and leg problems as a result of the service-connected left 
wrist disability.  These issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the claim.

2.  The left wrist disability has been manifested throughout 
the appeal period by subluxation of the ulna, shortening and 
malunion of the radius, normal grip strength but some forearm 
weakness, 40 degrees of dorsiflexion, 45 degrees of palmar 
flexion, 30 degrees of ulnar deviation and 15 degrees of 
radial deviation.  Left forearm pronation is limited to 45 
degrees and supination is limited to 75 degrees.  

3.  Neither nonunion of the ulna or radius nor fixation or 
ankylosis of the wrist joint is shown; neither shown is 
additional impairment due to painful motion and weakness of 
the forearm approximating nonunion of the ulna or radius or 
fixation or ankylosis of the wrist.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 30 
percent for residuals of a left wrist fracture are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.40, 4.41, 4.45, 4.71, Plate I, § 4.71a, 
Diagnostic Codes 5211, 5212, 5213, 5214 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Where a claimant asserts 
that a higher rating is justified due to an increase in 
severity of a service-connected disability that claim is well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.  
The veteran has not advised VA of the existence of additional 
evidence that may be obtained.  Although Social Security 
Administration (SSA) records are not of record, the veteran 
has indicated that his SSA disability is based on non-
service-connected health conditions.

I.  Factual Background

The veteran's service medical records indicate that he 
suffered a left wrist injury sometime in 1955.  Although he 
did not immediately report the injury, X-rays in February 
1956 showed some shortening and fusion of the wrist bone.  A 
July 1956 orthopedic consultation report notes that the 
veteran reported that a heavy object dropped on the wrist 
approximately 2 years earlier.  Examination showed a definite 
dorsal displacement of the distal left ulna with limitation 
of motion of the wrist joint, especially radial deviation and 
some pain on motion.  The veteran reported that the 
noticeable deformity and pain were getting worse.  X-rays 
showed subluxation of the distal ulna, questionable old 
fracture of the distal radius, and also some deformity of the 
right ulna.  A January 1957 orthopedic consultation report 
revealed bilateral prominence of the ulnar styloids but no 
significant instability or limitation of motion of the radio-
ulnar joints.  The report notes that X-rays were reviewed and 
showed no significant abnormalities of the wrists, shoulders, 
or elbows.

Due to the veteran's character of discharge, he was initially 
barred from receiving VA benefits; however, by Board decision 
of February 1977, entitlement to benefits was granted.  

In April 1977, the veteran submitted a VA Form 21-527, 
Income, Net Worth, and Employment Statement.  On the form, 
the veteran reported that he last worked in 1974 and that he 
had to quit because of a heart condition.  

In a June 1977 rating decision, the RO established service 
connection for a left wrist condition and assigned a 10 
percent rating under Diagnostic Code 5215 on the basis of 
limitation of motion of the left wrist.  The 10 percent 
rating was continued in RO rating decisions at various times 
thereafter. 

In August 1994, the veteran reported an increase in the 
severity of the left wrist disability.  In February 1995, the 
veteran reported constant pain from the left wrist and from 
other health problems as well.

VA outpatient treatment reports received at various times 
note complaints of left wrist pain and swelling.  A June 1994 
report notes an assessment of degenerative joint disease of 
the left wrist.  The pain increased during damp weather.  
Clinical reports indicate that the left hand is the veteran's 
dominant hand.

An April 1995 VA orthopedic examination report notes 
complaint of chronic left arm pain.  The examiner noted 
shortening of the left radius with prominence of the ulnar 
styloid.  The left wrist circumference was 1/4 inch greater 
than the right.  The left wrist dorsiflexed to 40 degrees, 
volar flexed to 20 degrees while ulnar deviation was to 10 
degrees and radial deviation was to 5 degrees.  There was no 
evidence of atrophy of muscle, clawing of fingers, or 
limitation of range of motion of the fingers.  The veteran 
performed normal pinch and opposition of the left thumb and 
there was no thenar muscle atrophy.  Sensory and vasculature 
of the left hand were normal.  The veteran's grip was rated 
as fair.  There was a 1/2 inch decrease in the left forearm 
circumference.  Motion of the left forearm was limited to 45 
degrees of pronation and to 75 degrees of supination.  X-rays 
showed malunion of a healed Colles fracture of the left 
wrist.  The bony structures were intact and otherwise 
unremarkable.  Degenerative changes were not mentioned.  The 
diagnosis was recurrent left wrist pain secondary to malunion 
of a Colles fracture of the left wrist.

In June 1995, the RO assigned a 30 percent rating under 
Diagnostic Code 5212-5213.  The decision notes that severe 
limitation of motion of the wrist has been shown; however the 
decision does not indicate which plane of limited motion the 
rating is based on.  For clarity, the Board notes at this 
point that under Diagnostic Code 5213, a 30 percent rating is 
offered for limitation of pronation beyond the middle of the 
arc (normal range of pronation is 0 to 80 degrees).

A December 1996 VA examination report notes complaint of left 
wrist pain.  X-rays showed stable posttraumatic changes to 
the distal left radius with subluxation of the ulnar head.  
The carpus appeared to be intact.  The right wrist was 
normal.  Range of motion of the left wrist was to 40 degrees 
of dorsiflexion, 45 degrees of palmar flexion, 30 degrees of 
ulnar deviation, and to 15 degrees of radial deviation.  The 
examiner opined that the veteran should be able to do 
ordinary light work.  

In February 1997, the RO received VA outpatient treatment 
reports from Fayetteville VAMC.  These reports note ongoing 
treatment at various times from April to December 1996.

In July 1999, the veteran testified before the undersigned 
member of the Board that his left wrist disability precluded 
writing, gripping, lifting or picking up anything.  He 
essentially reported that any motion of the left wrist was 
painful and that he had lost of use of the left hand.  He 
felt that his left wrist disability had also increased the 
wear on the right arm and leg.  He testified that he was 
left-handed and he recalled that he last worked in 1972 when 
he injured his left side in a fall from a ladder.  He 
indicated that he had received worker's compensation for the 
injury until his SSA disability was approved.  He recalled 
that a VA doctor discussed the possibility of a pinched nerve 
in the wrist.  He reported that he had last seen a doctor for 
his wrist in 1996 in Fayetteville. 

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the U.S. Court of Appeals for Veterans Claims (then 
called the U.S. Court of Veterans Appeals) (hereinafter 
referred to as the Court) held that a disability may be 
evaluated apart from the rating schedule and granted an 
increased rating on the basis of impairment envisioned under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board notes that in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.

The medical evidence indicates that current manifestations of 
the service-connected residuals of left wrist fracture are 
subluxation of the ulna, shortening and malunion of the 
radius, normal grip strength but some forearm weakness 
evidenced by slight atrophy of the forearm muscle.  Range of 
motion of the left wrist and forearm is limited to 40 degrees 
of dorsiflexion and 45 degrees of palmar flexion, 30 degrees 
of ulnar deviation and 15 degrees of radial deviation.  Left 
forearm pronation is limited to 45 degrees and supination is 
limited to 75 degrees.  All left wrist motion is painful.  

The Board finds that neither nonunion of the ulna or radius 
nor fixation or ankylosis of the wrist joint is shown.  The 
medical evidence does not indicate that there is a scar 
associated with the left wrist.  Although in June 1994 an 
assessment of degenerative joint disease was made, no other 
reports, including X-ray reports, have made a diagnosis of 
degenerative joint disease or arthritis of the wrist.  The 
Board therefore finds that arthritis of the left wrist is not 
shown by the evidence of record.

As the RO has already assigned a 30 percent rating, the Board 
must comparing the veteran's current symptoms to the 
provisions of the rating schedule to determine whether a 
rating greater than 30 percent can be assigned.  The Board 
will therefore consider potentially available diagnostic 
codes that offer ratings greater than 30 percent.  

Under Diagnostic Code 5211, impairment of the ulna manifested 
by nonunion of the upper half, with false movement, and with 
loss of bone substance (1 inch or more) and marked deformity 
warrants a rating of 40 percent for the major side.  
38 C.F.R. § 4.71a, Diagnostic Code 5211 (1999).  Under 
Diagnostic Code 5212, impairment of the radius manifested by 
nonunion in the lower half with false movement warrants a 40 
percent evaluation where there is also loss of bone substance 
(1 inch or more) and marked deformity (major side).  
38 C.F.R. § 4.71a, Diagnostic Code 5212 (1999).  In 
considering these two codes, the Board notes that because 
nonunion of the ulna or radius bone is not shown in this 
case, use of either diagnostic code is not appropriate as the 
criteria are not met.

Under Diagnostic Code 5213, bone fusion causing impairment of 
the major hand to be fixed in supination or hyperpronation 
warrants a 40 percent evaluation.  38 C.F.R. §§ 4.71 Plate I, 
4.71a, Diagnostic Code 5213 (1999).  Also, ankylosis of the 
major wrist warrants a 50 percent evaluation where there is 
unfavorable ankylosis in any degree of palmar flexion or with 
ulnar or radial deviation.  Unfavorable ankylosis of the 
major wrist in any other position (other than favorable) 
warrants a 40 percent rating.  38 C.F.R. §§ 4.71 Plate I, 
4.71a, Diagnostic Code 5214 (1999).  Extremely unfavorable 
ankylosis of the wrist will be rated as loss of use of the 
hand under Diagnostic Code 5125.  Although limitation of 
motion of the wrist is shown in this case, the wrist is not 
fixed (or ankylosed) at any position.  Therefore, use of 
these codes is not appropriate because the criteria for 
either are not met.

The Board must therefore agree with the RO that the veteran's 
symptoms do not warrant assignment of a rating higher than 30 
percent for residuals of a left wrist fracture.  In reaching 
its decision, the Board has considered the complete history 
of the disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluations.  However, in the absence of a 
showing of nonunion of the ulna or radius, or fixation or 
ankylosis of the left wrist, his disability picture does not 
approximate the criteria for the next higher evaluation.

Also, any functional impairment that can be attributed to 
pain or weakness has been taken into account.  The U. S. 
Court of Veterans Appeals has held that pursuant to 38 C.F.R. 
§ 4.40, the Board must consider and discuss the impact of 
pain in making its rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  That section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the clinical findings do support the veteran's 
complaints of pain and weakness in the left wrist and 
forearm.  In addition, the veteran has reported that he 
cannot use the left hand at all; however, the VA examiner 
found that the veteran had no significant impairment of grip 
strength or sensation and specifically reported that the 
disability would not preclude ordinary light work.  The 
veteran has not alleged, nor does the record otherwise 
reflect, that the left wrist disability is manifested by 
incoordination.  Applying the tenets of DeLuca, supra, the 
Board is authorized to consider additional function loss due 
to such symptoms as pain, weakness, and fatigability.  
However, the Board does not find that the level of impairment 
approximates nonunion of the wrist bones or complete 
fixation.  The Board concludes that consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca do not 
require a rating in excess of 30 percent.

In reaching its decision, the Board also notes that the 
veteran's left wrist disability does not reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation on an extra-schedular basis.  
In this regard, the Board observes that the veteran does not 
work because of a heart condition and a VA examiner felt that 
the left wrist condition would not preclude ordinary light 
work. Therefore, the Board concludes that the veteran's 
service-connected disability does significantly impact his 
employment beyond that which is contemplated in the rating 
assigned.  In addition, this disability is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, 
consideration of the claim as outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for residuals of left 
wrist fracture is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

